COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:          Adrienne Gallien v. Wells Fargo Home Mortgage Inc., Wells Fargo
                              Bank, N.A., Cristobal Niño, individually and as executor of the
                              Estate of Veronica Castillo Niño and Kathy Orsak

Appellate case number:        01-17-00385-CV

Trial court case number:      2015-75452

Trial court:                  157th District Court of Harris County

Date motion filed:            May 15, 2019

Party filing motion:          Appellant


       It is ORDERED that the motion for en banc reconsideration is denied.


Judge’s signature:             /s/ Richard Hightower
                               Acting for the Court

The Court en banc consists of Chief Justice Radack and Justices Keyes, Higley, Lloyd, Kelly,
Goodman, Landau, Hightower, and Countiss.


Date: June 13, 2019